376 So. 2d 1157 (1979)
Noel CHANDLER et al., Petitioners/Appellants,
v.
STATE of Florida, Respondent/Appellee.
Nos. 56040, 56194 and 56236.
Supreme Court of Florida.
September 27, 1979.
Rehearing Denied December 10, 1979.
Joel Hirschhorn of Hirschhorn & Freeman, and Richard M. Gale, Miami, for petitioners/appellants.
Jim Smith, Atty. Gen., and Calvin L. Fox, Asst. Atty. Gen., Miami, for respondent/appellee.
PER CURIAM.
This cause reaches us by way of petitioners' assertion of appellate jurisdiction and petition for writ of certiorari from a decision of the District Court of Appeal, Third District, reported at 366 So. 2d 64. We have no appellate jurisdiction, as the district court expressly declined to rule upon the constitutional issue. Chandler v. State, 366 So. 2d 64, 69 (Fla.3d DCA 1978).
Nor do we have certiorari jurisdiction. No conflict has been demonstrated, and the question of great public interest certified to us by the district court has been rendered moot by the decision in Petition of Post-Newsweek Stations, Florida, Inc., 370 So. 2d 764 (Fla. 1979).
Accordingly, the petition for writ of certiorari is denied.
It is so ordered.
ENGLAND, C.J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.